Name: Tenth Commission Directive 75/50/EEC of 20 December 1974 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-01-24

 Avis juridique important|31975L0050Tenth Commission Directive 75/50/EEC of 20 December 1974 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 019 , 24/01/1975 P. 0058 - 0059++++ ( 1 ) OJ N L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ N L 221 , 12 . 8 . 1974 , P . 29 . TENTH COMMISSION DIRECTIVE OF 20 DECEMBER 1974 AMENDING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 75/50/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE NINTH COMMISSION DIRECTIVE OF 23 JULY 1974 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 1A ) THEREOF ; WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR ITS ANNEXES TO BE CONSTANTLY AMENDED IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE COCCIDIOSTAT ROBENIDINE HAS BEEN SUCCESSFULLY INVESTIGATED IN CERTAIN MEMBER STATES ; WHEREAS IT IS DESIRABLE TO AUTHORIZE THIS SUBSTANCE AT LEAST AT NATIONAL LEVEL UNTIL IT IS PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ANNEX II , PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS IS AMENDED BY THE ADDITION OF THE FOLLOWING : ( SEE O.J . N L 19 OF 24 . 1 . 75 ) ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 1 JULY 1975 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI